DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17 19 of U.S. Patent No. 10944272 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “ removing the features of “ the charging start request sent to the charging function apparatus ...; furthermore, “rephrasing limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names “ and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu. 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qio et al (US 20190207778 A1) in view of Cai et al (US 20120184244).
Regarding claims 1, 9, Qio et al, discloses a charging method (figs. 11-12), comprising: sending (sends a message to a policy control function, where the message comprises a request for charging policies for the PDU sessions), via a service-based interface, by a charging trigger function apparatus to a charging function apparatus that performs online charging or offline charging (performing a RM procedure and establishing one or more PDU session to the required data network via the network slice; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190), a charging create request to request creating a charging resource for a packet data unit session (the UE 100 sets the requested PDU type during the PDU session establishment procedure based on its IP stack capabilities and configuration; paragraph 0132), wherein the charging create request carries an indication receiving address that is associated with the PDU session; receiving, via the service-based interface and by the charging trigger function apparatus (charging data collection and charging interface; charging where PCF may provide rules for QoS control and charging for the traffic routed to the local data network; OCS Online Charging System and OFCS Offline Charging System ;paragraph 0083-0084, 0130, 0165), wherein the charging create request (the SMF 160 may send to an OCS 1140 a message to request the credit for: the service type/application type ; and the device type ; and the PDU session; paragraph 0197) carries an indication receiving address that is associated with the PDU session (the UE 100 IP address management may include allocation and release of the UE 100 IP address as well as renewal of the allocated IP address; in addition, the SMF 160 may send the IP address to the UE 100 via SM NAS signaling; paragraph 0132, 0158, 0159); receiving (a session management function receives a message from an access and mobility management function requesting establishment PDU sessions for a wireless device; in addition, a UE may initiate a service request procedure, a service request message may comprise a V2X service type/application type; paragraph 0201, 0218), via the service-based interface and by the charging trigger function apparatus, a notification message from the charging function apparatus (the PCF may determine the charging policy based on the service type/application type, and/or device type; the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209), wherein the notification message (the session management function receives a third message from the policy control function, the third message comprises the charging policies determined based on the device type for the wireless device) is sent based on the indication receiving address associated with the PDU session (the SMF 160 may select PDU type of a PDU session; in response to the message received from the AMF 155, the SMF 160 may send to the AMF 155 a PDUSession_CreateSM Response message; paragraph 0197-0198, 0201), and the notification message carries an indication type indicating a type (SMF 160 receives a request with PDU type set to IP, the SMF 160 may select either PDU type IPv4 or IPv6 based on DNN configuration and operator policies) of charging processing performed by the charging function apparatus (performing a RM procedure to select an AMF 155 that supports the required network slices, and establishing one or more PDU session to the required data network via the network slice instance; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190, 0206, 0209).
However, Qio et al does not specifically teach that a charging trigger function apparatus is configured to receive the charging create request for the PDU session, and performs charging processing for the PDU session based on the indication type in the notification message from the charging function apparatus.  
On the other hand, Cai et al, from the same field of endeavor, discloses a system for providing online charging. This system includes an online charging function, and a rating function. The online charging system can thus rate the session and grant the quota based on the correlated online charging information (paragraph 0007-0008, 0017).  In addition, a network element may include Charging Trigger Functions (CTF) that are defined to provide online charging for the session. Furthermore, the charging trigger function in a network element identifies or detects an online charging event for online charging for the session. The charging trigger function may receive the indication message carrying the indication type (paragraph 0018, 0040-0041). For instance, the network element may receive a session initiation message that triggers online charging for the session. In response to the online charging event, the network element generates an online charging request for the session. In addition, the online charging request may be an initial, update, or termination message. The charging function may send the indication message to the charging trigger function corresponding to the indication receiving address. The network element identifies online charging information for the session. The online charging information may include originating and destination network identities, originating and destination device data (addresses), a media type for the session, an ICID for the session, service specific information. Furthermore, the network element inserts the online charging information in the online charging request, and transmits the online charging request to online charging system (paragraph 0042, 0054, 0055, 0057). It is shown above that Qio  discloses the features of a charging trigger function that is configured to receive the charging start request for the PDU session, and performs charging processing for the PDU session based on the indication type in the notification message from the charging function apparatus. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Cai to the communication system of Qio in order to provide a method for providing online charging and performing charging in communication networks.
Regarding claim 2, Qio et al as modified discloses a charging method (figs. 11-12),
 wherein when the indication type is a charging update indication, the performing charging processing based on the indication type comprises: sending, in response to the notification message carrying the charging update indication (the AMF 155 may send to SMF 160 a UpdateSMContext Request (N2 SM information); the AMF 155 may forward the N2 SM information received from (R)AN 105 to the SMF 160) a charging update request to the charging function apparatus , wherein the charging update request carries to-be-updated charging information (in response to the message received from the AMF 155, the SMF 160 may send to the AMF 155 a UpdateSMContext Response message; paragraph 0199, 0202).
	Regarding claim 3, Qio et al as modified discloses a charging method (figs. 11-12),
 wherein when the indication message further carries an indication applicable scope, the to-be-updated charging information is corresponding charging information within the applicable scope; or when the indication message does not carry an indication applicable scope, the to-be- updated charging information is all charging information of the PDU session (the AMF 155 may send to an SMF 160 a PDUSession_UpdateSMContext Request message comprising at least one of: PDU Session ID(s), Cause(s), UE location information, Access Type, the service type/application type; paragraph 0202, 0206, 0209). 
Regarding claim 4, Qio et al as modified discloses a charging method (figs. 11-12) 
, wherein the sending in response to the notification message carrying the charging update indication, the charging update request to the charging function apparatus comprises: sending, in response to the notification message carrying the charging update indication, a charging addition request to the charging function apparatus (a policy and charging control function may receive a first message from a packet data network gateway; the first message may request at least one policy and charging control rule for at least one PDN session; paragraph 0284), wherein the charging addition request carries to-be-updated charging information, and the to-be-updated charging information is to-be- added charging information  (paragraph 0199-0202).  
Regarding claim 5, Qio et al as modified discloses a charging method (figs. 11-12)
, wherein the sending, in response to the notification message carrying the charging update indication, a charging replacement request to the charging function apparatus, wherein the charging replacement request carries to-be-updated charging information, and the to-be-updated charging information is to-be-replaced charging information (paragraph 0208-0209, 0229) .
	Regarding claim 6, Qio et al as modified discloses a charging method (figs. 11-12)
, wherein when the indication type is a charging terminating indication, the performing charging processing based on the indication type comprises: sending, in response to the notification message carrying the charging terminating indication, a first charging terminating request to the charging function apparatus based on the indication type of the charging terminating indication, to terminate charging for the PDU session (paragraph 0199-0200, 0202).
	Regarding claim 8, Qio et al as modified discloses a charging method (figs. 11-12) wherein when the indication type is a charging rule configuration indication (a policy and charging control function may receive a first message from a packet data network gateway; the first message may request at least one policy and charging control rule for at least one PDN session; paragraph 0280, 0284), the notification message further carries a charging rule, and the performing charging processing based on the indication type  comprises: configuring the charging rule based on the indication type of the charging rule configuration indication (the policy and charging control function may determine at least one charging rule for the at least one PDN session based on the device type; the policy and charging control function may send a second message to the packet data network gateway in response to the first message; the second message may comprise the at least one charging rule; the second message may comprise the device type; paragraph 0284), wherein the charging rule comprises one or more of the following: a candidate server address rule, an offline reporting interval rule, an entire idle resource threshold rule, an online or offline reporting condition rule, or a rule of using online charging or offline charging for a rating group (paragraph 0157, 0170, 0238, 0283).
	Regarding claim 10, Qio et al, discloses a charging method (figs. 11-12), comprising: receiving (a session management function receives a message from an access and mobility management function requesting establishment PDU sessions for a wireless device; in addition, a UE may initiate a service request procedure, a service request message may comprise a V2X service type/application type; paragraph 0201, 0218) from a charging trigger function apparatus, via a service-based interface, by a charging function apparatus that performs online charging or offline charging (performing a RM procedure and establishing one or more PDU session to the required data network via the network slice; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190), a charging create request that requests to create a charging resource for a packet data unit session (the UE 100 sets the requested PDU type during the PDU session establishment procedure based on its IP stack capabilities and configuration; paragraph 0132), wherein the charging create request from the charging trigger function apparatus carries an indication receiving address that is associated with a PDU session (the UE 100 IP address management may include allocation and release of the UE 100 IP address as well as renewal of the allocated IP address; in addition, the SMF 160 may send the IP address to the UE 100 via SM NAS signaling; paragraph 0132, 0158, 0159); determining (the PCF may determine the charging policy based on the service type/application type, and/or device type), by the charging function apparatus (the session management function receives a third message from the policy control function; the third message comprises the charging policies determined based on the device type for the wireless device; paragraph 0262, 0264), to send an indication to the charging trigger function apparatus for performing charging processing for the PDU session (the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209); and sending in response to the determining (in response to the message received from the PGW 1025, the PCRF 1030 may take one or more actions; the PCRF 1030 may make the policy decision based on the information received from the PGW 1025 and other information; paragraph 0250; furthermore, the policy control function may determine the at least one charging policy based on the device type; the policy control function may further determine an offline charging method based on the device type being a vehicle device type; paragraph 0269, 0276), via the service-based interface and by the charging function apparatus (the PCF may determine the charging policy based on the service type/application type, and/or device type; the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209), a notification message to the charging function apparatus (performing a RM procedure to select an AMF 155 that supports the required network slices, and establishing one or more PDU session to the required data network via the network slice instance; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190, 0206, 0209).
However, Qio et al does not specifically teach that a charging trigger function apparatus is configured to receive the charging create request for the PDU session, and performs charging processing for the PDU session based on the indication receiving address associated with the PDU session.
On the other hand, Cai et al, from the same field of endeavor, discloses a system for providing online charging. This system includes an online charging function, and a rating function. The online charging system can thus rate the session and grant the quota based on the correlated online charging information (paragraph 0007-0008, 0017).  In addition, a network element may include Charging Trigger Functions (CTF) that are defined to provide online charging for the session. Furthermore, the charging trigger function in a network element identifies or detects an online charging event for online charging for the session. The charging trigger function may receive the indication message carrying the indication type (paragraph 0018, 0040-0041). For instance, the network element may receive a session initiation message that triggers online charging for the session. In response to the online charging event, the network element generates an online charging request for the session. In addition, the online charging request may be an initial, update, or termination message. The charging function may send the indication message to the charging trigger function corresponding to the indication receiving address. The network element identifies online charging information for the session. The online charging information may include originating and destination network identities, originating and destination device data (addresses), a media type for the session, an ICID for the session, service specific information. Furthermore, the network element inserts the online charging information in the online charging request, and transmits the online charging request to online charging system (paragraph 0042, 0054, 0055, 0057). It is shown above that Qio  discloses the features of a charging trigger function that is configured a charging trigger function apparatus is configured to receive the charging create request for the PDU session, and performs charging processing for the PDU session based on the indication receiving address associated with the PDU session. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Cai to the communication system of Qio in order to provide a method for providing online charging and performing charging in communication networks.
Regarding claim 15, Qio et al as modified discloses a charging method (figs. 11-12) 
wherein the determining to send the indication to the charging trigger function apparatus, and the sending in response to the determining, the notification message to the charging trigger function apparatus based on the indication receiving address comprises: determining, by the charging function apparatus that performs online charging or offline charging, a charging function apparatus clears an invalid charging resource; and sending in response to the determining, by the charging function apparatus that performs online charging or offline charging, the-notification message to the charging trigger function apparatus based on the indication receiving address, wherein the notification message carries an indication type of a charging resource validity detecting indication (0190, 0192).
	Regarding claim 16, Qio et al as modified discloses a charging method (figs. 11-12) 
wherein the method further comprises: receiving a charging update request sent by the charging trigger function apparatus, wherein the charging update request carries to-be-updated charging information; and updating stored charging information with the to-be-updated charging information based on the to-be-updated charging information (0199-0202).
Regarding claim 17, Qio et al, discloses a charging method (figs. 11-12), comprising: sending (sends a message to a policy control function, where the message comprises a request for charging policies for the PDU sessions), via a service-based interface, by a charging trigger function apparatus to a charging function apparatus that performs online charging or offline charging (performing a RM procedure and establishing one or more PDU session to the required data network via the network slice; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190), a charging create request to request creating a charging resource for a packet data unit session (the UE 100 sets the requested PDU type during the PDU session establishment procedure based on its IP stack capabilities and configuration; paragraph 0132), wherein the charging create request (the SMF 160 may send to an OCS 1140 a message to request the credit for: the service type/application type ; and the device type ; and the PDU session; paragraph 0197) sent to the charging function apparatus (charging data collection and charging interface; charging where PCF may provide rules for QoS control and charging for the traffic routed to the local data network; OCS Online Charging System and OFCS Offline Charging System ;paragraph 0083-0084, 0130, 0165) that performs online charging or offline charging carries an indication receiving address that is associated with the PDU session (the SMF 160 may select PDU type of a PDU session; in response to the message received from the AMF 155, the SMF 160 may send to the AMF 155 a PDUSession_CreateSM Response message; paragraph 0197-0198, 0201); determining (the PCF may determine the charging policy based on the service type/application type, and/or device type), by the charging function apparatus (the policy control function may determine at least one charging policy for the at least one PDU session based on the service type; paragraph 0269), to send an indication to the charging trigger function apparatus for performing charging processing (the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209) ; receiving (a session management function receives a message from an access and mobility management function requesting establishment PDU sessions for a wireless device; in addition, a UE may initiate a service request procedure, a service request message may comprise a V2X service type/application type; paragraph 0201, 0218), via the service-based interface by the charging trigger function apparatus (the online charging system may determine a charging credit based on the service type; furthermore, the policy control function may determine at least one charging policy for the at least one PDU session based on the service type; paragraph 0269, 0276), a notification message from the charging function apparatus (the PCF may determine the charging policy based on the service type/application type, and/or device type; the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209), wherein the notification message is sent to the indication receiving address associated with the PDU session, and the notification message carries an indication type (performing a RM procedure to select an AMF 155 that supports the required network slices, and establishing one or more PDU session to the required data network via the network slice instance; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190, 0206, 0209).
However, Qio et al does not specifically teach that a charging trigger function apparatus is configured to receive the charging create request for the PDU session, and performs charging processing for the PDU session based on the indication type in the notification message from the charging function apparatus.  
On the other hand, Cai et al, from the same field of endeavor, discloses a system for providing online charging. This system includes an online charging function, and a rating function. The online charging system can thus rate the session and grant the quota based on the correlated online charging information (paragraph 0007-0008, 0017).  In addition, a network element may include Charging Trigger Functions (CTF) that are defined to provide online charging for the session. Furthermore, the charging trigger function in a network element identifies or detects an online charging event for online charging for the session. The charging trigger function may receive the indication message carrying the indication type (paragraph 0018, 0040-0041). For instance, the network element may receive a session initiation message that triggers online charging for the session. In response to the online charging event, the network element generates an online charging request for the session. In addition, the online charging request may be an initial, update, or termination message. The charging function may send the indication message to the charging trigger function corresponding to the indication receiving address. The network element identifies online charging information for the session. The online charging information may include originating and destination network identities, originating and destination device data (addresses), a media type for the session, an ICID for the session, service specific information. Furthermore, the network element inserts the online charging information in the online charging request, and transmits the online charging request to online charging system (paragraph 0042, 0054, 0055, 0057). It is shown above that Qio  discloses the features of a charging trigger function that is configured to receive the charging start request for the PDU session, and performs charging processing for the PDU session based on the indication type in the notification message from the charging function apparatus. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Cai to the communication system of Qio in order to provide a method for providing online charging and performing charging in communication networks.
	Regarding claim 18, Qio et al as modified, discloses a charging system (figs. 11-12),
 wherein when the indication type is a charging update indication, the method is further comprises: sending, via the service-based interface by the charging trigger function apparatus, a charging update request to the charging function apparatus based on the indication type of the charging update indication, wherein the charging update request carries to-be-updated charging information (paragraph 0199-0202, 0206).
	Regarding claim 19, Qio et al, discloses a charging function apparatus (figs. 11-12), including a nonvolatile memory and at least one processor that is coupled with the nonvolatile memory, where the at least one processor invokes program code stored in the memory to perform following operations: receiving (a session management function receives a message from an access and mobility management function requesting establishment PDU sessions for a wireless device; in addition, a UE may initiate a service request procedure, a service request message may comprise a V2X service type/application type; paragraph 0201, 0218) from a charging trigger function apparatus, via a service-based interface, by a charging function apparatus that performs online charging or offline charging (performing a RM procedure and establishing one or more PDU session to the required data network via the network slice; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190), a charging create request that requests to create a charging resource for a packet data unit session (the UE 100 sets the requested PDU type during the PDU session establishment procedure based on its IP stack capabilities and configuration; paragraph 0132), wherein the charging create request from the charging trigger function apparatus carries an indication receiving address that is associated with a PDU session (the UE 100 IP address management may include allocation and release of the UE 100 IP address as well as renewal of the allocated IP address; in addition, the SMF 160 may send the IP address to the UE 100 via SM NAS signaling; paragraph 0132, 0158, 0159); determining (the PCF may determine the charging policy based on the service type/application type, and/or device type), by the charging function apparatus (), to send an indication to the charging trigger function apparatus for performing charging processing for the PDU session (the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209); and sending in response to the determining (in response to the message received from the PGW 1025, the PCRF 1030 may take one or more actions; the PCRF 1030 may make the policy decision based on the information received from the PGW 1025 and other information; paragraph 0250;  furthermore, the policy control function may determine the at least one charging policy based on the device type; the policy control function may further determine an offline charging method based on the device type being a vehicle device type; paragraph 0269, 0276), via the service-based interface and by the charging function apparatus (the PCF may determine the charging policy based on the service type/application type, and/or device type; the SMF may perform charging based on the service type; paragraph 0192-0193, 0206, 0209), a notification message to the charging function apparatus (performing a RM procedure to select an AMF 155 that supports the required network slices, and establishing one or more PDU session to the required data network via the network slice instance; in addition, the OFCS 1145 may perform the charging based on the information received from the SMF 160; paragraph 0168, 0190, 0206, 0209).
However, Qio et al does not specifically teach that a charging trigger function apparatus is configured to receive the charging create request for the PDU session, and performs charging processing for the PDU session based on the indication receiving address associated with the PDU session.
On the other hand, Cai et al, from the same field of endeavor, discloses a system for providing online charging. This system includes an online charging function, and a rating function. The online charging system can thus rate the session and grant the quota based on the correlated online charging information (paragraph 0007-0008, 0017).  In addition, a network element may include Charging Trigger Functions (CTF) that are defined to provide online charging for the session. Furthermore, the charging trigger function in a network element identifies or detects an online charging event for online charging for the session. The charging trigger function may receive the indication message carrying the indication type (paragraph 0018, 0040-0041). For instance, the network element may receive a session initiation message that triggers online charging for the session. In response to the online charging event, the network element generates an online charging request for the session. In addition, the online charging request may be an initial, update, or termination message. The charging function may send the indication message to the charging trigger function corresponding to the indication receiving address. The network element identifies online charging information for the session. The online charging information may include originating and destination network identities, originating and destination device data (addresses), a media type for the session, an ICID for the session, service specific information. Furthermore, the network element inserts the online charging information in the online charging request, and transmits the online charging request to online charging system (paragraph 0042, 0054, 0055, 0057). It is shown above that Qio  discloses the features of a charging trigger function that is configured a charging trigger function apparatus is configured to receive the charging create request for the PDU session, and performs charging processing for the PDU session based on the indication receiving address associated with the PDU session. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Cai to the communication system of Qio in order to provide a method for providing online charging and performing charging in communication networks.
	 Regarding claim 20, Qio et al as modified discloses a charging trigger function apparatus (figs. 11-12),  wherein when the indication type is a charging update indication, the performing charging processing based on the indication type is comprises: receiving a charging update request from the charging trigger function apparatus (the session management function receives a third message from the policy control function; the third message comprises the charging policies determined based on the device type for the wireless device; paragraph 0203), wherein the charging update request is sent based on the indication type of the charging update indication and carries to-be-updated charging information (paragraph 0199, 0201-0202).

	
Allowable Subject Matter
Claims 7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641